Citation Nr: 1748973	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-03 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease status post myocardial infarction and coronary bypass surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO denied a rating in excess of 10 percent for coronary artery disease, because the Veteran did not appear when examinations were scheduled on three separate occasions.  The Veteran contends that he was not notified of the time and place of the examinations and therefore could not attend.  See November 2015 VA Form 
21-4138; April 2017 written brief presentation.  The record shows that on each occasion the RO sent the Veteran a letter informing him of the examination request and that the VA medical center would notify him of the date, time, and location.  Notice letters from the VA medical center are not of record.  The address on file matches the address most recently provided by the Veteran.  

The AOJ should again schedule the Veteran for an examination and include in the claims file a copy of the notice letter that lists the date, time, and location of the examination.  Additionally, due to the circumstance of this case, the Board notes that when notified by the RO of a pending examination, it is advisable that the Veteran exercise his due diligence to contact the VA medical center and obtain the scheduling details of the examination.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. After associating any records, schedule the Veteran for an examination for his coronary artery disease.  Include in the claims file a copy of the examination notice sent to the Veteran with the date, time, and location of the examination.  The examiner should measure and record all subjective and objective observations, including any appropriate testing and results.

3. If the issue on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


